Title: To George Washington from William Reily, 17 July 1789
From: Reily, William
To: Washington, George



Sir
Newyork 17th July 1789

Being one of those who served my Country from the earliest to the latest period of the war, in a Military Capacity in the line of Maryland, and flatter myself with some reputation, for the evidence of which I beg leave to refer you to William Smith Esqr. Delegate for the State in whose line I Serv’d, who I trust will give a Satisfactory relation of my Conduct from the time of my entering Service to the present time.
I do not Claim any Merit from my military Services, in this I Conceive I have done no more than a good Citizen ought, therefore have nothing to regret, but the loss of a number of Years the prime of life which in Some Measure prevented me from the opportunity of accumulating Some Small Support for my more declining Years.
thus Circumstanced I am induced to become an applicant for an office under the Goverment now forming, finding by a bill before the Honorable the representatives of the United States that three persons are Necessary for the Collecting of the revenues in each Seaport Vez.—a Collector. Naval Officer and Surveyor for either of which I take the liberty to Offer myself for the Town of Baltimore the place of my residence.
Should your Excellency think fit to Honor me with an Appointment it will lay the highest Obligations on Sir Your most Obt & Very Hume Servt

Wm Reily

